Citation Nr: 1042204	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  03-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for depression, including as 
secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to February 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied service connection for 
depression.  Jurisdiction over the case was subsequently 
transferred to the RO in New York, New York.  The Veteran 
perfected an appeal of that rating determination to the Board.  
In a February 2006 decision, the Board denied the claim.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2008, the 
Court issued a memorandum decision, set aside the Board's 
decision, and remanded the matter to the Board for further 
proceedings consistent with its decision.  

In August 2008, the Board again denied the claim.  The Veteran 
appealed this decision and in October 2010, the Court granted a 
joint motion to remand this appeal to the Board.  In October 
2010, the Veteran's representative submitted a private medical 
opinion and a statement from the Veteran's brother and waived the 
Veteran's right to have this newly submitted evidence initially 
considered by the RO. 

The Veteran's representative has recently requested, on 
his behalf, entitlement to service connection for 
posttraumatic stress disorder.  Such issue was previously 
denied in a July 2005 rating decision.  As the current 
claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. 
Cir. 2008) (claims that are based upon distinctly 
diagnosed diseases or injuries must be considered separate 
and distinct claims).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.

REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for entitlement to service connection for 
depression, including as secondary to service-connected 
disabilities.

The Veteran did not report for a scheduled VA examination in June 
2004.  As noted in the joint motion for remand, notice of that 
examination was sent to an address in Puerto Rico while the 
Veteran's claims file reflects he was residing in New York at 
that time.  As it appears the Veteran did not receive timely 
notice of his scheduled examination, the Board finds that he had 
good cause for not reporting to that examination.  See 38 C.F.R. 
§ 3.655 (2010).  Thus, the Veteran's examination should be 
rescheduled and he and his attorney should be properly notified 
of the time and place for the Veteran to report for examination.  
It appears the Veteran is currently residing in Puerto Rico.

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation provides that, 
when entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction with an original claim, the claim will be decided 
based on the evidence of record.  

As a bit of history, service connection is currently in effect 
for psoriasis, traumatic degenerative joint disease of the left 
fifth finger as a residual of left little finger fracture, and 
hemorrhoids.    

Service treatment records are absent any complaints or findings 
of depression during service.  The Veteran listed himself as 
being in "perfect" condition at discharge, and he denied 
problems sleeping, nightmares, depression or excessive worry, and 
nervous trouble of any sort.  No depressive disorder was 
identified at the Veteran's clinical separation examination 
conducted in January 1967.

After service, the Veteran underwent a VA general medical 
examination in January 1970.  No complaints or findings of 
depression were documented at that time.

A Report of Accidental Injury noted that the Veteran was involved 
in an automobile accident in February 1979, when returning home 
from a family gathering at 4:00 AM.  At that time the Veteran 
reported that the automobile he was driving hit a light pole as 
the result of the car pulling to the right side line due to a 
misalignment of the wheels.  He stated that it was dark, snow was 
present, and he had been going about 20 miles an hour.

Private records of hospitalization dated in February and March 
1979 revealed that the Veteran was hospitalized for injuries he 
sustained in the motor vehicle accident of February 1979.  The 
Veteran was diagnosed with dislocation of the right hip, 
concussion, and multiple lacerations of the face.

A July 1979 Administrative Decision showed the RO decided that 
the injuries the Veteran sustained in the February 1979 motor 
vehicle accident were not the result of his own willful 
misconduct.   

An August 1979 VA general medical examination report showed no 
complaints of depression.  Similarly, an August 1979 examination 
for housebound or aid and attendance showed no complaints or 
findings of depression.

VA records of hospitalization dated in April 2000 revealed that 
the Veteran was hospitalized for a right total hip replacement 
revision surgery.  It was noted that in 1981, the Veteran had 
previously undergone total replacement of his right hip.  

A September 2000 report on a private medical examination 
conducted by Dr. J.G. noted that the Veteran gave a history of a 
nervous condition and hip joint surgery.  The Veteran denied a 
history of a suicide attempt.  Dr. J.G. described that the 
Veteran was "depressive, serious, and worried."  Dr. J.G. 
indicated that the Veteran's thought content revolved around his 
chief somatic and emotional complaints in conjunction with ideas 
of inadequacy and despair.  The diagnosis Dr. J.G. provided on 
Axis I was illegible according to the English transcriber.  On 
Axis II, Dr. J.G. provided a diagnosis of posttraumatic stress 
disorder (PTSD).  

In a January 2001 statement, the Veteran reported on his April 
2000 right hip surgery.  He maintained that he was still in pain 
and that he had depression and stress.  

VA outpatient treatment records dated from December 2000 to 
January 2001 showed the Veteran complained of depression.

On VA orthopedic examination in February 2001, the Veteran 
reported that he was "very depressed" about his hip condition.

On VA examination for the purpose of determining the Veteran's 
need for the aid and attendance of another person or housebound 
status in February 2001, it was noted the Veteran reported that 
he was being treated for a "neuropsychiatric condition," 
consisting of depression and anxiety that had reportedly been 
present since 1965.  The examiner diagnosed status post total 
right hip replacement, degenerative joint disease and arthritis, 
depressive disorder, and psoriasis.

A VA discharge summary of June 2001 indicated that the Veteran 
underwent a second revision of the right total hip replacement in 
May 2001. 

In a July 2001 letter, Dr. J.P.G. reported that he had treated 
the Veteran for many years, and that his condition had 
deteriorated significantly since 1990.  Dr. J.P.G. indicated that 
the Veteran had been under medical treatment since the time of 
his motor vehicle accident in 1979.  Dr. J.P.G. noted that the 
Veteran was diagnosed with the following:  lesions secondary to 
severe right hip joint trauma and hip replacement surgery; pain 
in the right lower extremity secondary to right hip joint 
condition; and osteoarthritis of the right hip joint.  Dr. J.P.G. 
opined that due to all of these disabilities, the Veteran 
suffered from nervous depression and anxiety secondary to the 
traumatic event with repercussions on his quality of life thereby 
necessitating the use of tranquilizers and antidepressants.

A March 2002 VA treatment record showed the Veteran reported that 
he had problems adjusting to the military due to discrimination 
he experienced on account of his ethnicity.  

The Veteran's August 2002 claim for compensation benefits showed 
he initially maintained that his depression was secondary to his 
service-connected psoriasis and "skeletal system condition."  

In a November 2002 letter, Dr. J.P.G. noted that the Veteran 
reported that he had "medical records of having been treated for 
psoriasis during his military service and severe nervous 
depression."  Dr. J.P.G. maintained that the Veteran's nervous 
depression and anxiety continued to worsen.  In a January 2003 
letter, Dr. J.G. reported that the Veteran had received treatment 
in his office since September 21, 2000.  Dr. J.G. indicated that 
at the Veteran's initial visit, he related that he had suffered 
from his nerves since approximately 1965 "due to changes in 
culture and language during his stay in the [A]rmy."  At that 
time, the Veteran maintained that he was not treated in service 
for depression, but he was very depressed.  Dr. J.G. further 
reported that in 1979, the Veteran fractured his hip in an 
automobile accident which worsened his "emotional condition."  
Dr. J.G. provided no specific diagnoses on Axis I and II.  

In a January 2003 statement, the Veteran's wife maintained that 
the Veteran had experienced a lot of depression "since his 
discharge from VA service."  

In the January 2003 notice of disagreement, the Veteran 
maintained that his depression was not due to his right hip 
disability but rather his hip replacement aggravated his 
depression that he had suffered from since his military service. 

In the Veteran's VA Form 9 received in September 2003, he 
maintained that his depression was secondary to his service 
connected psoriasis and "skeletal condition."  

VA treatment records showed that for the first time in March 
2004, the Veteran reported that he had become depressed after his 
brother was wounded in Vietnam and that he had been depressed 
since that time "in 1968."  

VA treatment records dated in April 2004 showed the Veteran 
reported that he was first treated for his depression after his 
brother was wounded in Vietnam.  He indicated that he had been 
living with his brother since November 2003.  He claimed he had 
problems with depression "all his life-since [his] service days 
(together with panic attacks)."  He related that his depression 
started in service, but he did not seek treatment in service.  He 
reported that his military occupational specialty was a saxophone 
player.  As such, he was in the Army Band, and he played at 
funerals, entertained the wounded in Army hospitals, and played 
for departing and returning soldiers.  He recalled that he saw 
the wounded in body bags in the VA hospital.  He felt guilty that 
his younger brother was in Vietnam instead of himself as the 
elder of the two.  For the first time, he contended that the 
February 1979 incident in which he crashed his car against a 
light pole, he was actually trying to commit suicide.  The 
examiner provided diagnoses of anxiety disorder with panic and 
agoraphobia and major depression with psychotic features on Axis 
I.  It was noted that the Veteran was an appropriate candidate 
for participation in a non-combat trauma PTSD therapy group. 

In a May 2004 letter, Dr. S.T., a VA staff psychiatrist, reported 
that the Veteran had been disabled since 1979, following a 
suicide attempt consisting of the Veteran crashing his car.  Dr. 
S.T. reported that the Veteran related that he had suffered from 
depression and panic attacks "ever since his service days."  
Dr. S.T. provided diagnoses of panic disorder with agoraphobia 
and major depression with psychotic features on Axis I.  Dr. S.T. 
opined that based on the history he had obtained from the 
Veteran, his impression was that the Veteran had a panic disorder 
that "more likely than not started while [the Veteran] was in 
service."  Dr. S.T. noted that the Veteran's disorder had 
certain psychotic features.  Dr. S.T. maintained that the 
severity of the Veteran's mental condition led to his destructive 
act, which resulted in total physical incapacity.

In an October 2004 letter, Dr. S.T. additionally diagnosed the 
Veteran with severe PTSD.  Dr. S.T. reported that the Veteran had 
been manifesting severe PTSD symptoms for which he had received 
treatment at the mental health clinic for the past six months.  
Dr. S.T. noted that the Veteran currently suffered from a co- 
morbid panic disorder as well as depression with psychotic 
features.  Dr. S.T. opined that it was "likely" that the 
Veteran's "mental problems" had begun in service "when he 
encountered traumatic stresses which were unbearable to him."  

In a physician's questionnaire dated in October 2004, Dr. S.T. 
reported that he had treated the Veteran for six months.  He 
provided positive responses to questions of whether the physician 
was considered the Veteran's primary care provider and whether a 
review of the Veteran's "[p]sychiatric reports and treatment 
records" was conducted.  In response to the question of whether 
the Veteran's psychiatric condition related to military service 
and/or was proximately due to the service connected disabilities 
of psoriasis, hemorrhoids, and fracture of the little finger, Dr. 
S.T. reported a positive response.  Dr. S.T. maintained that the 
Veteran had severe PTSD.  Dr. S.T.'s only comment was that 
although the traumatic events in service might not be severe to 
others, these events were extremely traumatic to the Veteran.  

The PTSD questionnaire showed the Veteran reported that he did 
not know whether his brother had been wounded or dead "in 
October 1966" and that he was under a lot of stress to find out 
what happened to him. 

Service connection for PTSD was denied in a July 2005 rating 
decision.  

In a physician's questionnaire dated in September 2005, Dr. E.B., 
a psychiatrist, noted he had treated the Veteran for one month.  
He reported a negative response to the question of whether the 
physician was considered the Veteran's primary provider and 
reported a positive response to the question of whether a review 
of the Veteran's "[p]sychiatric reports and treatment records" 
was conducted.  In response to the question of whether the 
Veteran's psychiatric condition related to military service 
and/or was proximately due to the service connected disability of 
psoriasis, Dr. E.B. reported a positive response.  Dr. E.B. 
maintained that the Veteran had PTSD.  No discussion was 
provided.

In a September 2005 affidavit, the Veteran's wife contended that 
the Veteran had been "under stress and [a] depression disorder 
since he was discharged from the Army in 1967."  She believed 
that his emotional condition was caused by his service in the 
Army.  

Other evidence associated with the claims file includes reports 
on VA examinations conducted in October 2005 that pertain to the 
Veteran's service-connected disabilities of hemorrhoids, fracture 
of the left fifth finger, and psoriasis.  Also, VA treatment 
records dated through June 2008 show that in September 2005 the 
Veteran complained of low back pain that had been recurrent for 
over 30 years.  He stated that he was "emotionally affected by 
this pain."   
 
After the August 2008 Board decision, the Veteran's 
representative submitted a statement from the Veteran's brother.  
In this October 2010 statement, the Veteran's brother relayed 
that he suffered burns after an explosion while serving in 
Vietnam and was transferred to Japan where he remained for about 
4 months for treatment.  

Also submitted was an October 2010 opinion from a private 
psychologist.  The psychologist noted that she believed that the 
record supports diagnoses of major depression and PTSD.  She also 
"believe[d] that [the Veteran's] military service during the 
Vietnam War was the precipitant of his psychiatric illness."  
The psychologist also noted that while there was not a diagnosis 
of depression from 1979, the suicide attempt strongly suggested 
that the Veteran was symptomatic at that time.  

While opinions supportive of the Veteran's claim are of record, a 
VA examination is still necessary as the favorable opinions 
accept the Veteran's report of symptoms beginning in service, but 
the Veteran denied depressive symptoms on a Report of Medical 
History completed at his discharge from service and listed 
himself as being in "perfect health".  In addition, no 
depressive symptoms were complained of or found during February 
1970 or August 1979 VA general medical examinations.  Further, 
there are other inconsistencies in the record which raise a 
question as to the credibility of the contentions being made in 
this case.  In this regard, the Veteran reported in 1979 that his 
car accident occurred in the early morning hours and that his car 
was pulling to the right as if the tires were misaligned.  He 
stated that there was snow on the ground, and that he was 
traveling at about 20 miles per hour and hit a light pole.  In 
September 2000 he denied having any suicide attempts to a private 
treatment provider.  Currently, however, he contends that the car 
accident was a suicide attempt.  Moreover, in treatment records 
dated in 2002 and 2003 he has reported stressors in service of 
difficulty adjusting to the military due to discrimination on 
account of his ethnicity, but in 2004 began reporting instead 
that his brother was injured and missing for a period of time in 
Vietnam and the Veteran's depression began at that time.  In 
light of the inconsistencies in the record, the Board concludes 
that a VA examination is needed.

The Board also notes that the Veteran has not been properly 
informed how to substantiate his claim for service connection on 
a direct basis, as required by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)).  The notice 
requirements of the VCAA require VA to notify the claimant of any 
evidence that is necessary to substantiate the claim, as well as 
the evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be issued.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice 
that includes an explanation as to the 
information or evidence needed to establish a 
claim for service connection on a direct and 
secondary basis as well as the information 
or evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, in accordance with the Court's 
decision in Dingess, supra.

2.  Obtain treatment records from the VA 
Medical Center in San Juan, Puerto Rico and 
the Arecibo VA Community Based Outpatient 
Clinic dating since June 2008.

3.  Schedule the Veteran for a VA psychiatric 
examination, by a psychiatrist, to determine 
the nature of any psychiatric disability 
(other than PTSD) to include major 
depression, and to obtain an opinion as to 
whether such is possibly related to service 
or service-connected disability.  The claims 
folder must be made available to and be 
reviewed by the psychiatrist in conjunction 
with the examination.  All necessary tests 
should be conducted and the results reported.  

Following review of the claims file and 
examination of the Veteran, the psychiatrist 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
psychiatric disability other than PTSD (1) 
arose during service or is otherwise related 
to service, or (2) is proximately due to or 
aggravated (permanently worsened beyond 
natural progress) by service-connected 
psoriasis, traumatic degenerative joint 
disease of the left fifth finger as a 
residual of left little finger fracture, 
and/or hemorrhoids.  A rationale for all 
opinions expressed should be provided.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his attorney should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

